         Case 19-50012       Doc 171    Filed 08/07/19       EOD 08/07/19 14:31:12            Pg 1 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

    In re:
                                                            Chapter 11
                             1
    USA GYMNASTICS,
                                                            Case No. 18-09108-RLM-11
                            Debtor.


    USA GYMNASTICS,
                                                            Adv. No. 19-50012
              Plaintiff,                                    in 18-09108-RLM-11

    v.

    ACE AMERICAN INSURANCE
    COMPANY f/k/a CIGNA INSURANCE
    COMPANY, GREAT AMERICAN
    ASSURANCE COMPANY, LIBERTY
    INSURANCE UNDERWRITERS INC.,
    NATIONAL CASUALTY COMPANY,
    RSUI INDEMNITY COMPANY, TIG
    INSURANCE COMPANY, VIRGINIA
    SURETY COMPANY, INC. f/k/a
    COMBINED SPECIALTY INSURANCE
    COMPANY, WESTERN WORLD
    INSURANCE COMPANY, ENDURANCE
    AMERICAN INSURANCE COMPANY,
    AMERICAN HOME ASSURANCE
    COMPANY, and DOE INSURERS,

              Defendants.

                                 NOTICE OF CONTINUED HEARING

             PLEASE TAKE NOTICE that the hearing previously scheduled in the above-captioned

adversary proceeding for August 14, 2019 at 1:30 p.m. (Prevailing Eastern Time), regarding USA

Gymnastics’ Motion For Partial Summary Judgment [Adv. Dkt. 26] and the Cross-Motion For


1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
    Case 19-50012       Doc 171     Filed 08/07/19     EOD 08/07/19 14:31:12        Pg 2 of 3



Summary Judgment Of Defendant Liberty Insurance Underwriters Inc. [Adv. Dkt. 130]

(collectively, the “Motions”), has been rescheduled for the omnibus hearing (the “Hearing”) to

be held on September 18, 2019 at 1:30 p.m. (Prevailing Eastern Time) in Room 329 of the

United States Bankruptcy Court, 46 East Ohio Street, Indianapolis, Indiana 46204.

       PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

to participate in the Hearing by conference call is 1-888-273-3658, passcode: 9247462#. All callers

shall keep their phones muted unless addressing the Court. All callers must identify themselves

and the party(ies) they represent when addressing the Court. Callers shall not place their phones

on hold during the Hearing.

       PLEASE TAKE FURTHER NOTICE that copies of the Motions may be accessed through

the case website at: https://omnimgt.com/usagymnastics, or by contacting the Debtor’s attorneys,

on PACER, or from the Clerk of the Court.




                                                2
   Case 19-50012        Doc 171   Filed 08/07/19    EOD 08/07/19 14:31:12        Pg 3 of 3



Dated: August 7, 2019                              Respectfully submitted,

                                                   JENNER & BLOCK LLP

                                                   By: /s/ Catherine Steege

                                                   Catherine L. Steege (admitted pro hac vice)
                                                   Dean N. Panos (admitted pro hac vice)
                                                   Melissa M. Root (#24230-49)
                                                   353 N. Clark Street
                                                   Chicago, Illinois 60654
                                                   (312) 923-2952
                                                   csteege@jenner.com
                                                   dpanos@jenner.com
                                                   mroot@jenner.com

                                                   -and-

                                                   PLEWS SHADLEY RACHER &
                                                   BRAUN LLP

                                                   George M. Plews
                                                   Gregory M. Gotwald
                                                   Tonya J. Bond
                                                   Steven A. Baldwin
                                                   1346 North Delaware Street
                                                   Indianapolis, Indiana 46202
                                                   (317) 637-0700
                                                   gplews@psrb.com
                                                   ggotwald@prsb.com
                                                   tbond@prsb.com
                                                   sbaldwin@psrb.com

                                                   Counsel for the Debtor




                                            3
